Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
From the amendment to the specification dated 3/26/2021,   on line 2 , the phrase - -now, U.S. Patent No. 10,984,421 - -   has been inserted before “which”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 26-31, 33-41 and 43-45 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“selecting an RF signal from the received RF signals, and determining a terminal device 
corresponding to a device identifier included in the selected RF signal as a target payment device, and wherein obtaining the verification result of the verification on the user's identity based on the first biometric feature information comprises: obtaining the verification result of the verification on the user's identity based on a mapping relationship between the device identifier included in the selected RF signal and second biometric feature information of a user corresponding to the device identifier, wherein the mapping relationship is stored on the server”, as recited in independent claim 1, and as similarly recited in independent claims 36.
           
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Isaacson et al (US 20190141021 A1)  disclose a method including receiving, at a server 
and from a browser configured on a device, a request to access the server, the server being associated with a brick and mortar store, transmitting an interactive interface to the browser on the device, and receiving, from the browser on the device and via use of the interactive interface, data associated with a product in the brick and mortar store. The server transmits via a browser application programming interface that defines a protocol for communicating data between the server and the browser a request associated with a purchase of the product and receives according to the API authorized payment data. The user can scan products codes in the store using the interactive interface. The process eliminates the need for point of sale equipment and eliminates checkout lines.

Royyuru et al   (US 20170076274) disclose a method of remotely activating a 
transaction device includes receiving, at a computing system, a mobile device identifier from a mobile application executed on a mobile device. A selection of the transaction device is received from the application. The selection includes an identifier of the transaction device. A selection of a transaction amount related to purchase of a product is received from the application. An authorization request for a payment account associated with the mobile device is communicated to an issuer of the payment account. The authorization request is for a transaction of at least the transaction amount. An authorization approval for the transaction is received from the issuer and a signal to activate the transaction device to dispense the product is sent based on the identifier. The transaction device is deactivated upon dispensing the transaction amount and a receipt of the transaction is provided to the mobile device.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
June 21, 2022